          Case 1:20-cv-09987-JGK Document 67 Filed 03/26/21 Page 1 of 1


                                                  1055 Thomas Jefferson St. NW   Gregory Y. Porter
                                                  Suite 540                      gporter@baileyglasser.com
                                                  Washington, DC 20007
                                                  Tel: 202.463.2101
                                                  Fax: 202.463.2103


March 26, 2021

VIA ECF

Hon. John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Cedeno v. Argent Tr. Co., et al., Case No. 1:20‐cv‐09987‐JGK
           Request for Oral Argument

Dear Judge Koeltl:

We represent the Plaintiff in the above-referenced case. This letter is submitted with
regard to the concurrently filed Plaintiff’s Memorandum of Law in Opposition to Motion to
Compel Individual Arbitration and Stay the Case.

Pursuant to Section II.G of the Individual Practices of Judge John G. Koeltl, Plaintiff
respectfully requests oral argument on Defendants’ Motion to Compel Individual
Arbitration and Stay the Case (Dkt. 59).

                                                        Sincerely,

                                                        Bailey & Glasser LLP

                                                        /s/ Gregory Y. Porter
                                                        Gregory Y. Porter

cc: ECF recipients




           AL • CA • DC • DE • FL • ID • IL • MA • MO • NJ • NY • PA • WV | baileyglasser.com
